Case 8:20-cv-02006-JLS-JDE Document14 Filed 01/19/21 Page1lofi1 Page ID #:63

UNITED STATES DISTRICT COURT JS6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SACV 20-02006-JLS (JDEx) Date January 19, 2021

 

 

Title Susan Lee v. Samaan K Samaan et al

 

Present: The Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
VOLUNTARY DISMISSAL

The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [13], hereby orders this action dismissed with prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.

The pending Order to Show Cause is discharged.

 

Initials of Deputy Clerk =mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
